Restriction / Election - 35 U.S.C. § 121
This application discloses the following embodiments:
Embodiment    1 – Figure   1-7 
Embodiment    2 – Figure   8-14
Embodiment    3 – Figure   15-21 
Embodiment    4 – Figure   22-28 
Embodiment    5 – Figure   29-35
The above embodiments divide into the following patentably distinct groups of designs:
Group   I:  Embodiment  1
Group  II:  Embodiment  2
Group III:  Embodiment  3
Group IV:  Embodiment  4
Group  V:  Embodiment  5
The groups differ in overall appearance. Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959). Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  In re Platner, 155 USPQ 222 (Comm’r Pat. 1967). The differences in the appearances and various features of the claimed configurations of the Container creates patentably distinct designs. 

    PNG
    media_image1.png
    367
    671
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    374
    953
    media_image2.png
    Greyscale

Because of the differences identified, the embodiments are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.
A reply to this requirement must include an election of a single group for prosecution on the merits, even if this requirement is traversed, 37 CFR 1.143.  Any reply that does not include election of a single group will be held nonresponsive.  Applicant is also requested to direct cancelation of all drawing figures and the corresponding descriptions which are directed to nonelected groups.
Should applicant traverse this requirement on the grounds that the groups are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the groups to be obvious variations of one another.  If the groups are determined not to be patentably distinct and they remain in this application, any rejection of one group over prior art will apply equally to all other groups.  See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 
1965). No argument asserting patentability based on the differences between the groups will be considered once the groups have been determined to comprise a single inventive concept.
In view of the above requirement, action on the merits is deferred pending compliance with the requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rhea Shields whose telephone number is (571)272-3848.  The examiner can normally be reached on M-F 8:00a-5:00p EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Sheryl Lane (571) 272-7609 may be contacted.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Rhea Shields/
Primary Examiner, Art Unit 2915